 

Exhibit 10.1

 [t1702057_ex10-2p1.jpg]

 

Exhibit 10.2 AMENDED AND RESTATED REVOLVING NOTE $20,000,000.00 Branford,
Connecticut June 30, 2017 FOR VALUE RECEIVED, Sachem Capital Corp., a New York
corporation with a place of business at 23 Laurel Street, Branford, Connecticut
06405 ("Maker" or "Borrower"), jointly and severally if more than one, promise
to pay to the order of Bankwell Bank, a Connecticut banking corporation, having
a place of business at 208 Elm Street, New Canaan, Connecticut 06840, or other
holder of this Note ("Payee" or "Lender"), the principal sum of up to Twenty
Million and 00/100 Dollars ($20,000,000.00) (the "Loan"), or so much thereof as
shall from time to time be advanced by Payee to Maker in accordance with the
terms of the Agreement (as defined below) and remain outstanding, as
conclusively (absent manifest error) evidenced by the books and records of
Payee, together with interest on the outstanding balance hereof before and after
maturity, at the rate hereinafter set forth (the "Rate") until this Note shall
have been fully paid, all as hereinafter provided. Advances hereunder may be
repaid by Maker and readvanced by Payee from time to time. Effective as of June
30, 2017, this Note shall supersede, amend, restate and replace in its entirety
that certain Amended and Restated Revolving Note dated March 15, 2016 in the
principal amount of $15,000,000.00 (referred to herein as the "Prior Note") and
is subject to the terms of the Modification to Second Amended and Restated
Commercial Revolving Loan and Security Agreement of even date by and among the
Borrower and the Lender. Neither execution of this Note by the Borrower, nor
cancellation of the Prior Note by Lender, shall be deemed or construed as a
novation of the Borrower's obligation to pay the outstanding indebtedness
evidenced by the Prior Note, all of which indebtedness shall be and remain in
full force and effect, as amended and provided hereby. This Note is issued under
and pursuant to the terms of the Modification to Second Amended and Restated
Commercial Revolving Loan and Security Agreement by and among Borrower and
Lender of even date herewith (as the same may be amended and/or restated from
time to time, the "Agreement"). Payment of this Note is guaranteed pursuant to a
Guaranty Agreement executed and delivered by each of John L. Villano, Jeffrey C.
Villano and JJV, LLC (each a "Guarantor" and collectively the "Guarantors") and
dated December 18, 2014, as reaffirmed by Third Reaffirmation of Guaranty
Agreement of even date herewith. This Note shall bear interest, payable monthly
in arrears, on the outstanding principal balance thereof, at an adjustable rate
per annum equal to four hundred fifty (450) basis points above LIBOR (as defined
below) provided, however the interest rate charged hereunder shall not be less
than five and one-half percent (5.50%) per annum at any time (the "Interest
Rate"). Adjustments in the Interest Rate shall become effective on the
commencement of each Interest Rate Period (as defined below) (the "Reset Date").
Lender shall not be required to notify Borrower of adjustments in the Interest
Rate. The term "LIBOR" shall mean the rate per annum (rounded to the nearest one
one hundredth (1/100th) of 1%) obtained by dividing (i) three-month interest
period London

 



   

 

 

[t1702057_ex10-2p2.jpg] 

 

  Interbank Offered Rate as set and administered by ICE Benchmark Administration
Limited (or such other administrator of LIBOR, as may be duly authorized by the
UK Financial Conduct Authority or such other proper authority from time to time)
for United States dollar deposits in the London interbank market at
approximately 11:00 a.m. London, England time (or as soon thereafter as
practicable) as determined by the Lender from any broker, quoting service or
commonly available source utilized by the Lender by (ii) a percentage equal to
100% minus the stated maximum rate of all reserves required to be maintained
against "Eurocurrency Liabilities" as specified in Regulation D (or against any
other category of liabilities which includes deposits by reference to which the
interest rate on LIBOR rate loans is determined or any category of extensions of
credit or other assets which includes loans by a non-United States' office of a
bank to United States residents) on such date to any member bank of the Federal
Reserve System. Notwithstanding any provision above, the practice of rounding to
determine LIBOR may be discontinued at any time in' the Lender's sole
discretion. Further notwithstanding anything to the contrary contained herein
LIBOR shall in no event be less than one percent (1.0%). The term "Interest Rate
Period" shall mean each three (3) month calendar period. In the event that the
above index is not available on any Reset Date, the Lender will set the Interest
Rate by using a comparable index in its reasonable discretion. Commencing on
July 30, 2017, and on the same day of each and every month thereafter, Maker
shall make payments of interest only, in arrears, on the unpaid principal
balance hereof at the Rate(s) aforesaid applicable during such prior month,
calculated based on a year of three hundred sixty (360) days but for the actual
number of days elapsed. Payment of principal hereunder shall be due and payable
as provided in the Agreement and, if not otherwise due and payable prior
thereto, on June 30, 2019, the entire unpaid principal balance of this Note,
together with accrued and unpaid interest hereon and all other sums owing
hereunder and/or the Agreement, shall become due and payable without notice or
demand (the "Maturity Date"). Upon the Maturity Date the Borrower shall have the
option of extending the term of the Loan, provided no Event of Default has
occurred, for the sole purpose of repaying the principal balance of the Loan
over a thirty six (36) month period (the "Amortization Period") commencing on
July 30, 2019 and on the same day of each subsequent month thereafter. After the
initial Maturity Date, during the Amortization Period, the Lender shall not make
any further Advances under the Note or otherwise. All payments hereon shall be
applied to expenses as provided herein, interest and principal in such order as
Payee shall, in its discretion, determine. Said sums shall be payable together
with all lawful taxes and assessments levied thereon except for taxes levied on
the income of the Payee, or upon this Note, or upon Payee with respect to the
same, and together with all costs and expenses related to collecting this Note
and together with all costs and expenses of foreclosing or protecting or
sustaining the lien of any security which may be given to secure the payment of
this Note and/or in any litigation or controversy arising from or connected with
this Note and/or any collateral securing this Note and/or the Agreement and/or
incurred in any action brought by the holder of a prior mortgage or lien in
which Payee is a party defendant, 2

 



   

 

 

[t1702057_ex10-2p3.jpg] 

 

  including without limitation reasonable attorneys' fees and all other Lender
Expenses (as that term is defined in the Agreement). Said obligation to pay the
reasonable attorneys' fees of Payee in connection with protecting, enforcing or
realizing of the rights and remedies above described shall exist whether or not
proceedings are instituted or court appearance is made on behalf of Payee. The
Borrower will be required to maintain its operating accounts (the "Commercial
Checking Account") and all other deposit accounts in the name of Borrower with
the Lender for the entire term of the Loan until such time as the loan and all
other indebtedness under the Loan Documents (as defined in the Agreement) are
paid in full. Failure to establish and maintain any such account(s) shall
constitute a default under the Loan. If Borrower fails to maintain a sufficient
minimum balance (minimum balance shall mean such amount sufficient to pay the
monthly payment called for under this Note) in such account with the Lender,
then the interest rate and minimum interest rate in effect at such time shall
increase by one-half of one percent (0.50%) per annum during such period on a
per diem basis, that Borrower fails to maintain the minimum balance required
herein. The Lender will automatically debit the monthly payments due hereunder
from the Commercial Checking Account established with Lender pursuant to the
Automatic Payment Addendum to Note attached hereto and made a part hereof. Upon
the occurrence of any Default or Event of Default, as such term is defined in
the Agreement and not in limitation of any other rights of Payee set forth
therein, the Payee (and any of its participants) shall have and may exercise a
right of set-off for the payment of this Note and the aforesaid costs and
expenses against, and Maker hereby gives and grants to Payee a security interest
(perfected by Payee's possession or control thereof) in, all deposits, monies,
securities and property left with or subject to the control of Payee (or any of
its participants) by Maker or by any Guarantor, other guarantor endorser or
otherwise to the credit of or belonging to Maker or any such party, and Payee
shall have full power and authority at any time and without notice to sell,
assign and deliver any such property at public or private sale, and apply the
proceeds in satisfaction hereof. Maker hereby waives presentment, demand,
protest, notice of protest or other notice or notice of dishonor of any kind and
further waive the right to trial by jury in any action to collect this Note or
relating to any collateral securing this Note. Upon the occurrence of any
Default or Event of Default, as such term is defined in the Agreement, the
interest rate accruing hereunder shall, from such default, be increased to
eighteen (18%) percent per annum and this Note shall, at the option of the
holder hereof, become forthwith due and payable without presentment, demand,
protest or notice of any kind, all of which being hereby expressly waived by the
undersigned. Without limiting the foregoing, in the event of any such late
payment the Maker agrees to pay to the Payee the additional sum of five (5%)
percent of the amount of such late payment to cover the additional expenses of
Payee's handling of such late payment but not as consideration for making such
late payment. 3

 



   

 

 

[t1702057_ex10-2p4.jpg] 

 

  Nothing herein shall be construed to restrict Payee, in its sole discretion,
from making Advances (as such term is defined in the Agreement) in excess of the
face amount of this Note, without requirement of execution of additional notes,
or otherwise modifying this instrument, and it's so doing at any time or times,
shall not waive its rights to insist upon strict compliance with the terms of
this Note, and any document or instrument granting security to Payee or other
instruments executed in connection with this financial transaction, at any other
time, and to further rely upon all collateral secured to it for satisfaction of
all obligations of Maker to Payee, without exception. Maker, and any endorsers
or guarantors hereof agree that Payee may but shall not be obligated to (i) at
its sole and exclusive discretion, make Advances to Maker upon the verbal or
written authority of any person purportedly authorized by Maker, and (ii)
deliver Advances by direct deposit to any demand deposit account of Maker with
Payee, or otherwise, as so directed; and that all such loans and advances as
evidenced solely by Payee's books, ledgers and records shall represent binding
obligations of Maker hereunder. MAKER ACKNOWLEDGES THAT THIS NOTE EVIDENCES A
COMMERCIAL TRANSACTION AS THAT TERM IS DEFINED IN CONNECTICUT GENERAL STATUTES
SECTION 52-278a(a) AND PURSUANT TO CONNECTICUT GENERAL STATUTES SECTIONS 52-278b
AND 52-278f, MAKER DOES HEREBY WAIVE ITS RIGHTS TO NOTICE AND HEARING PRIOR TO
THE ISSUANCE BY PAYEE OF ANY PREJUDGMENT REMEDY, AND MAKER FURTHER WAIVES ANY
RIGHTS AS MAY EXIST UNDER FEDERAL LAW TO ANY NOTICE AND/OR HEARING PRIOR TO
PAYEE'S OBTAINING AND EXERCISING ANY PREJUDGMENT REMEDY. MAKER AND PAYEE (BY
ACCEPTANCE OF THIS NOTE) MUTUALLY HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY WAIVE THE RIGHT TO A TRIAL BY JURY IN RESPECT TO ANY CLAIM BASED
HEREON, ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS NOTE, ANY OTHER LOAN
DOCUMENTS (AS SUCH TERM IS DEFINED IN THE AGREEMENT) OR ANY DOCUMENT
CONTEMPLATED TO BE EXECUTED IN CONECTION HEREWITH OR ANY COURSE OF CONDUCT,
COURSE OF DEALINGS, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF ANY
PARTY, INCLUDING, WITHOUT LIMITATION, ANY COURSE OF CONDUCT, COURSE OF DEALINGS,
STATEMENTS OR ACTIONS OF PAYEE RELATING TO THE ADMINISTRATION OF THE NOTE OR
ENFORCEMENT OF SAID LOAN DOCUMENTS, AND AGREE THAT NEITHER PARTY WILL SEEK TO
CONSOLIDATE ANY SUCH ACTION WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
BE OR HAS NOT BEEN WAIVED. EXCEPT AS PROHIBITED BY LAW, MAKER HEREBY WAIVES ANY
RIGHT IT MAY HAVE TO CLAIM OR RECOVER IN ANY LITIGATION ANY SPECIAL, EXEMPLARY,
PUNITIVE OR CONSEQUENTIAL DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO,
ACTUAL DAMAGES. MAKER CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF
PAYEE HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT PAYEE WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER. THIS WAIVER
CONSTITUTES A MATERIAL INDUCEMENT 4

 



   

 

 

[t1702057_ex10-2p5.jpg] 

 

  FOR PAYEE TO ACCEPT THIS NOTE AND MAKE THE LOANS (AS DEFINED IN THE
AGREEMENT). THIS NOTE HAS BEEN MADE, EXECUTED AND DELIVERED IN THE STATE OF
CONNECTICUT AND SHALL BE CONSTRUED AND ENFORCED UNDER AND IN ACCORDANCE WITH THE
LAWS OF THE STATE OF CONNECTICUT. Maker hereby expressly waives to the full
extent and for the maximum period permitted by applicable law, the right to
plead any statute of limitations or any similar bar as a defense to any demand,
claim or cause of action based upon or arising from such failure to pay any part
of the principal of this Note or any interest thereon, which waiver as to each
such failure shall be separate and distinct from any such waivers or to each
other such failure. The waivers of notice and hearing for prejudgment remedies
made herein are made by Maker on behalf of Maker and Maker's successors and
assigns and shall apply to any and all actions against such successors and
assigns. In the event any payment of principal or interest received upon this
obligation and paid by Maker, any Guarantor or other guarantor, surety, co-maker
or endorser, shall be deemed by final order of a court of competent jurisdiction
to have been a voidable preference or fraudulent conveyance under the bankruptcy
or insolvency laws of the United States, or any state, or otherwise due to any
party other than Payee, then in any such event, the obligation of said Maker, or
any guarantor, surety, co-maker or endorser shall, jointly and severally,
survive as an obligation due hereunder and shall not be discharged or satisfied
by said payment or payments, notwithstanding return by Payee to said parties of
the original hereof, or any guaranty, endorsement, or the like. Maker may prepay
amounts outstanding under this Note at any time provided that upon such
principal prepayment Maker pays to Lender an exit fee equal to one percent (1%)
of the entire Loan Amount in accordance with the terms of Section 2.11(C) of the
Agreement. REMAINDER OF PAGE INTENTIONALLY LEFT BLANK SIGNATURE PAGE FOLLOWS 5

 



   

 

 [t1702057_ex10-2p6.jpg]

 

  IN WITNESS WHEREOF, the Maker has executed this Revolving Note on the day and
year first above written. Sachem Capital Corp., a New York corporation By: Name:
Jeffrey C. Villano Its: Co-Chief Executive Officer Duly Authorized By: Name:
John L. Villano Its: Co-Chief Executive Officer Duly Authorized 6

 



   

 

 

[t1702057_ex10-2p7.jpg] 

  STATE OF CONNECTICUT) ) ss: Branford COUNTY OF NEW HAVEN) On this the 29th day
of June, 2017 before me, the undersigned officer, personally appeared Jeffrey C.
Villano who acknowledged himself to be the Co-Chief Executive Officer of Sachem
Capital Corp., and that he, as such Co-Chief Executive Officer, being authorized
so to do, executed the foregoing instrument for the purposes therein contained,
by signing the name of the corporation as Co-Chief Executive Officer. In Witness
Whereof, I hereunto set my hand. Name: Lisa A. Scalise, ESQ Commissioner of the
Superior Court Notary Public My Commission Expires: STATE OF CONNECTICUT) ) ss:
Branford COUNTY OF NEW HAVEN) On this the 29th day of June, 2017 before me, the
undersigned officer, personally appeared John L. Villano who acknowledged
himself to be the Co-Chief Executive Officer of Sachem Capital Corp., and that
he, as such Co-Chief Executive Officer, being authorized so to do, executed the
foregoing instrument for the purposes therein contained, by signing the name of
the corporation as Co-Chief Executive Officer. In Witness Whereof, I hereunto
set my hand. Name: Lisa A. Scalise, ESQ Commissioner of the Superior Court
Notary Public My Commission Expires: 7

 



   

